DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,311,668.  Although the claims at issue are not identical, they are not patentable distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1-20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites limitation of a certain method of organizing human activity and/or mental processes such as: determine a plurality of game symbols  certain method of organizing human activity and/or mental process; determine a plurality of accumulator symbols for a plurality of accumulator display areas, the plurality of accumulator display areas corresponding to the plurality of symbol display areas - certain method of organizing human activity and/or mental process; determine that one or more game symbols of the plurality of symbol display areas match one or more accumulator symbols of the plurality of accumulator symbols displayed in the corresponding plurality of accumulator display areas – certain method of organizing human activity and mental processes; update a quantity of matches based on a quantity of the one or more game symbols matching the one or more accumulator symbols – certain method of organizing human activity; determine that the quantity of matches is equal to or greater than a predetermined threshold – certain method of organizing human activity and/or mental process; determine that the quantity of matches is equal to or greater than a predetermined threshold –certain method of organizing human activity and/or mental process; determine a first award based on the quantity – certain method of organizing human activity and/or mental processes; issue a value based on the first award – certain method of organizing human activity.  Therefore the claims are found to recite an abstract idea under Step 2A – prong 1.  
This judicial exception is not integrated into a practical application because the additional limitations such as a memory device storing program instructions that when executed by the processor, cause the processor to:”, “using the random number generator”, “display, using the display device, the plurality of game symbols in the plurality of display areas”, and “display, using the display device, the plurality of accumulator symbols in the plurality of accumulator display areas” amount to extra solution activity (see MPEP 2106.05(g)).  The remaining elements of “a processor, a display device; an input device; a random number generator; and a value dispenser” do not integrate the claim into a practical application but merely provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(h)).  Moreover, the limitations of dependent claims see MPEP 2106.05(g) and (h)).  Therefore the claims are not found to integrate the claim into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “a processor”, “a display device”, “an input device”, “a random number generator”, “a value dispenser”; and “a memory device” does not amount to significantly more than the abstract idea.  For instance, Vancura et al. (US 2010/0029381) discloses a conventional gaming system includes a game controller (e.g., processor), a display device, an input device, a value dispense, and a memory device storing instructions to present a game to a user (see Vancura, Fig. 1, 0008, 0037-0040).  Furthermore, DeMar et al. (US 2003/0022710 A1) discloses a random number generator used to select an outcome is well-known in the art (see Demar, 0035).  It follows that when viewed either individually and/or as a collective whole the additional elements do not amount to an inventive concept.  Therefore the claims are found to be directed to an abstract idea without significantly more.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low (US 2008/0045302 A1).
Regarding claim 1, Low discloses a gaming system (see Low, gaming device 10, 0044-0045) comprising: a processor (see Low, processor 12 of 0046); a display device (see Low, display device 16, 18 of 0050); an input device (see Low, 0055); a random number generator (see Low, 0046, 0090); a value dispenser (see Low, cash out  of 0061); and a memory device storing program instructions that, when executed by the processor (see Low, 0046), cause the processor to:
determine a plurality of game symbols for a plurality of symbol display areas (see Low, 0111, 0116, 0124-0125, wherein the determined plurality of game symbols are for target reel that represents a plurality of symbol display areas);
determine a plurality of accumulator symbols for a plurality of accumulator display areas (see Low, 0111, 0115-0116, 0124-0126, wherein the accumulative reels are a plurality of accumulator display areas), the plurality of accumulator display areas corresponding to the plurality of symbol display areas (see Low, 0115-0116, wherein the accumulative reels accumulate symbols that correspond to the target reel symbols);
display, using the display device, the plurality of accumulator symbols in the plurality of accumulator display areas (see Low, Figs. 5-8, 0109, wherein the display devices present the reel symbol evaluations which include the accumulative reels which are accumulator display areas);
determine that one or more game symbols of the plurality of game symbols displayed in the plurality of symbol display areas match one or more accumulator symbols of the plurality of accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Low, Fig. 5-8,  0111- 0118, 0120, wherein the displayed game symbols of the target reel match one or more of the symbols of the accumulative reels);
update a quantity of matches based on a quantity of the one or more game symbols matching the one or more accumulator symbols(see Fig. 5-8, 0111-0118, 0125, wherein the matches are updated to reflect a cumulative value of match symbols (e.g., 3 cherries)
determine that the quantity of matches is equal to or greater than a predetermined threshold (see Low, Figs. 7-8, 0125, 0129, wherein the mathematical threshold is that the cumulative value must meet or exceed the target value);
determine a first award based on the quantity; and issue, using the value dispenser, a value based on the first award (see Fig. 7-8, 0111-0117, wherein the player is provided a first award in accordance with paytable of Fig. 8).
Regarding claim 2, Low discloses the game system of claim 1, wherein the program instructions further cause the processor to determine a second award based on the plurality of game symbols (see Low, Fig. 5-8, 0119, 0123-0131, wherein the second award is second award on a second payline, a bonus, a bonus game).
Regarding claim 5, the game system of claim 1, wherein: the plurality of symbol display areas comprise a first plurality of adjacent symbol reels (see Low, Figs. 5-12, 0126-0127, wherein the target reels are a first plurality of adjacent symbol reels); the plurality of adjacent symbol reels form a plurality of rows (see Low, Figs. 11-12, wherein the accumulator reels are a plurality of adjacent symbol reels that form rows); the plurality of accumulator display areas comprise a first accumulator reel (see Figs. 11-12, wherein the reels 54c is a first accumulator reel);
individual accumulator symbol display areas of the first accumulator reel respectively correspond to individual rows of the plurality of rows (see Low, Figs. 5-8, wherein the paylines across the accumulative reels correspond to individual rows of the plurality of rows as represented by the paylines 52(a-c)); and
determining that the one or more game symbols match the one or more accumulator symbols comprises determining whether the one or more game symbols displayed in the plurality of rows match the one or more accumulator symbols displayed by the individual accumulator symbol display areas of the first accumulator reel respectively corresponding to the individual rows of the plurality of rows (see Low, Figs. 5-11, 0111-0120, 0123-0129, wherein the plurality of rows of the target reels are determined when the one or more symbols of the row on the target reel corresponds to the one or more symbols on the first accumulator reel as shown on line 52a of reel 54b of Fig. 7).
Regarding claim 6, the gaming system of claim 5, wherein:
the plurality of accumulator display areas further comprise a second accumulator reel (see Low, Fig. 5-11, wherein accumulator reel 54(d) is a second accumulator reel); individual accumulator symbol display areas of the second accumulator reel respectively correspond to individual rows of the plurality of rows (see Fig. 5-11, wherein each symbol of accumulator reels correspond to individual rows of the plurality of rows as shown by the paylines 52(a-c)); and
determining that the one or more game symbols match the one or more accumulator symbols further comprises determining whether the one or more game symbols displayed in the plurality of rows match the one or more accumulator symbols displayed by the individual accumulator symbol display areas of the second accumulator reel respectively corresponding to the individual rows of the plurality of rows (see Low, Fig. 5-11, 0111-0120, 0123-0129, wherein the second accumulator reel matches the cherry of 54a on the second accumulative reel 54c in Fig. 7).
Regarding claim 7, the gaming system of claim 6, wherein:
the plurality of adjacent symbol reels comprise a first plurality of symbol reels and a second plurality of symbol reels (see Low, Figs 5-11, 0127, wherein a plurality of adjacent symbol reels are a plurality of target reels; 0143, wherein a first plurality of target reels comprises a target symbol reel and a second plurality of symbols comprises a target value symbol reel;);
the plurality of accumulator display areas of the first accumulator reel correspond to the first plurality of symbol reels (see Low, Figs. 5-11, 0111-0120, 0123-0129, wherein the first accumulator reel corresponds to a match of symbol of the first plurality of symbol reels
the plurality of accumulator display areas of the second accumulator reel correspond to the second plurality of symbol reels (see Low, Fig. 5-11, 0111-0120, 0123-0129, wherein the second accumulator reel corresponds as to whether the symbols match the value symbol of the second plurality of symbol reels).
Regarding claim 8, the gaming system of claim 1, wherein the program instructions further cause the processor to:
randomly generate a plurality of replacement game symbols for the plurality of symbol display areas (see Low, 0125-0127, wherein the target reel and values are generated randomly);
randomly generate a plurality of replacement accumulator symbols for the plurality of accumulator display areas (see Low, 0126, wherein the accumulative symbols are randomly determined);
determine that one or more of the game symbols of the plurality of replacement game symbols displayed in the plurality of symbol display areas matches one or more accumulator symbols of the plurality of replacement accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Low, Fig. 5-8, 0111- 0118, 0120, wherein the displayed game symbols of the target reel match one or more of the symbols of the accumulative reels);
update the quantity of matches based on a quantity of the plurality of replacement game symbols displayed in the plurality of symbol display areas that match one or more accumulator symbols of the plurality of replacement accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Fig. 5-8, 0111-0118, 0125, wherein the matches are updated to reflect a cumulative value of match symbols (e.g., 3 cherries)); and
determine whether the updated quantity of matches is equal to or greater than the predetermined threshold (see Low, Figs. 7-8, 0125, 0129, wherein the mathematical threshold is that the cumulative value must meet or exceed the target value).
Regarding claim 9, Low discloses a method of operating a gaming system (see Low, gaming device 10, 0044-0045) comprising: randomly determining, by a processor using a random number see Low, processor 12 of 0046, 0086, 0090), a plurality of game symbols for a plurality of symbol display areas (see Low, 0111, 0116, 0124-0125, wherein the determined plurality of game symbols are for target reel that represents a plurality of symbol display areas);
displaying, by the processor using a display device (see Low, display device 16, 18 of 0050), the plurality of game symbols in the plurality of symbol display areas (see Low, Figs. 5, 7, 9, and 11, 0052); 
randomly determining, by the processor using the random number generator (see Low, 0046, 0086, 0090), a plurality of accumulator symbols for a plurality of accumulator display areas (see Low, 0111, 0115-0116, 0124-0126, wherein the accumulative reels are a plurality of accumulator display areas), the plurality of accumulator display areas corresponding to the plurality of symbol display areas (see Low, 0115-0116, wherein the accumulative reels accumulate symbols that correspond to the target reel symbols);
displaying, by the processor using the display device (see Low, processor 12 of 0046), the plurality of accumulator symbols in the plurality of accumulator display areas (see Low, Figs. 5-8, 0109, wherein the display devices present the reel symbol evaluations which include the accumulative reels which are accumulator display areas);
determining, by the processor (see Low, 0046), that one or more game symbols of the plurality of game symbols displayed in the plurality of symbol display areas match one or more accumulator symbols of the plurality of accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Low, Fig. 5-8,  0111- 0118, 0120, wherein the displayed game symbols of the target reel match one or more of the symbols of the accumulative reels);
updating, by the processor (see Low, 0046), a quantity of matches based on a quantity of the one or more game symbols matching the one or more accumulator symbols(see Fig. 5-8, 0111-0118, 0125, wherein the matches are updated to reflect a cumulative value of match symbols (e.g., 3 cherries)
determining, by the processor (see Low, 0046), that the quantity of matches is equal to or greater than a predetermined threshold (see Low, Figs. 7-8, 0125, 0129, wherein the mathematical threshold is that the cumulative value must meet or exceed the target value);
determining, by the processor, a first award based on the quantity (see Fig. 7-8, 0046); and issuing, by the processor, using the value dispenser, a value based on the first award (see Fig. 7-8, 0046, 0111-0117, wherein the player is provided a first award in accordance with paytable of Fig. 8).
Regarding claim 10, Low discloses the method of claim 9, further comprising determining a second award based on the plurality of game symbols (see Low, Fig. 5-8, 0119, 0123-0131, wherein the second award is second award on a second payline, a bonus, a bonus game).
Regarding claim 13, the method of claim 9, wherein: the plurality of symbol display areas comprise a first plurality of adjacent symbol reels (see Low, Figs. 5-12, 0126-0127, wherein the target reels are a first plurality of adjacent symbol reels); the plurality of adjacent symbol reels form a plurality of rows (see Low, Figs. 11-12, wherein the accumulator reels are a plurality of adjacent symbol reels that form rows); the plurality of accumulator display areas comprise a first accumulator reel (see Figs. 11-12, wherein the reels 54c is a first accumulator reel);
individual accumulator symbol display areas of the first accumulator reel respectively correspond to individual rows of the plurality of rows (see Low, Figs. 5-8, wherein the paylines across the accumulative reels correspond to individual rows of the plurality of rows as represented by the paylines 52(a-c)); and
determining that the one or more game symbols match the one or more accumulator symbols comprises determining whether the one or more game symbols displayed in the plurality of rows match the one or more accumulator symbols displayed by the individual accumulator symbol display areas of the first accumulator reel respectively corresponding to the individual rows of the plurality of rows (see Low, Figs. 5-11, 0111-0120, 0123-0129, wherein the plurality of rows of the target reels are determined when the one or more symbols of the row on the target reel corresponds to the one or more symbols on the first accumulator reel as shown on line 52a of reel 54b of Fig. 7).
Regarding claim 14, the method of claim 13, wherein:
the plurality of accumulator display areas further comprise a second accumulator reel (see Low, Fig. 5-11, wherein accumulator reel 54(d) is a second accumulator reel); individual accumulator symbol display areas of the second accumulator reel respectively correspond to individual rows of the plurality of rows (see Fig. 5-11, wherein each symbol of accumulator reels correspond to individual rows of the plurality of rows as shown by the paylines 52(a-c)); and
determining that the one or more game symbols match the one or more accumulator symbols further comprises determining whether the one or more game symbols displayed in the plurality of rows match the one or more accumulator symbols displayed by the individual accumulator symbol display areas of the second accumulator reel respectively corresponding to the individual rows of the plurality of rows (see Low, Fig. 5-11, 0111-0120, 0123-0129, wherein the second accumulator reel matches the cherry of 54a on the second accumulative reel 54c in Fig. 7).
Regarding claim 15, the method of claim 14, wherein:
the plurality of adjacent symbol reels comprise a first plurality of symbol reels and a second plurality of symbol reels (see Low, Figs 5-11, 0127, wherein a plurality of adjacent symbol reels are a plurality of target reels; 0143, wherein a first plurality of target reels comprises a target symbol reel and a second plurality of symbols comprises a target value symbol reel;);
the plurality of accumulator display areas of the first accumulator reel correspond to the first plurality of symbol reels (see Low, Figs. 5-11, 0111-0120, 0123-0129, wherein the first accumulator reel corresponds to a match of symbol of the first plurality of symbol reels
the plurality of accumulator display areas of the second accumulator reel correspond to the second plurality of symbol reels (see Low, Fig. 5-11, 0111-0120, 0123-0129, wherein the second accumulator reel corresponds as to whether the symbols match the value symbol of the second plurality of symbol reels).
Regarding claim 16, the method of claim 9, further comprising:
randomly generate a plurality of replacement game symbols for the plurality of symbol display areas (see Low, 0125-0127, wherein the target reel and values are generated randomly);
randomly generate a plurality of replacement accumulator symbols for the plurality of accumulator display areas (see Low, 0126, wherein the accumulative symbols are randomly determined);
determine that one or more of the game symbols of the plurality of replacement game symbols displayed in the plurality of symbol display areas matches one or more accumulator symbols of the plurality of replacement accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Low, Fig. 5-8, 0111- 0118, 0120, wherein the displayed game symbols of the target reel match one or more of the symbols of the accumulative reels);
update the quantity of matches based on a quantity of the plurality of replacement game symbols displayed in the plurality of symbol display areas that match one or more accumulator symbols of the plurality of replacement accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Fig. 5-8, 0111-0118, 0125, wherein the matches are updated to reflect a cumulative value of match symbols (e.g., 3 cherries)); and
determine whether the updated quantity of matches is equal to or greater than the predetermined threshold (see Low, Figs. 7-8, 0125, 0129, wherein the mathematical threshold is that the cumulative value must meet or exceed the target value).
Regarding claim 17, Low discloses a non-transitory computer-readable storage medium having program instructions stored thereon, the program instructions being executable by a processor to cause the processor to(see Low, gaming device 10, 0044-0046, wherein processor 12 stores program code and instructions) comprising: randomly determine, using a random number generator (see Low, processor 12 of 0046, 0086, 0090), a plurality of game symbols for a plurality of symbol display areas (see Low, 0111, 0116, 0124-0125, wherein the determined plurality of game symbols are for target reel that represents a plurality of symbol display areas);
display, using a display device (see Low, display device 16, 18 of 0050), the plurality of game symbols in the plurality of symbol display areas (see Low, Figs. 5, 7, 9, and 11, 0052); 
randomly determine a plurality of accumulator symbols for a plurality of accumulator display areas (see Low, 0111, 0115-0116, 0124-0126, wherein the accumulative reels are a plurality of accumulator display areas), the plurality of accumulator display areas corresponding to the plurality of symbol display areas (see Low, 0115-0116, wherein the accumulative reels accumulate symbols that correspond to the target reel symbols);
display, using the display device, the plurality of accumulator symbols in the plurality of accumulator display areas (see Low, Figs. 5-8, 0109, wherein the display devices present the reel symbol evaluations which include the accumulative reels which are accumulator display areas);
determine that one or more game symbols of the plurality of game symbols displayed in the plurality of symbol display areas match one or more accumulator symbols of the plurality of accumulator symbols displayed in the corresponding plurality of accumulator display areas (see Low, Fig. 5-8,  0111- 0118, 0120, wherein the displayed game symbols of the target reel match one or more of the symbols of the accumulative reels);
update a quantity of matches based on a quantity of the one or more game symbols matching the one or more accumulator symbols(see Fig. 5-8, 0111-0118, 0125, wherein the matches are updated to reflect a cumulative value of match symbols (e.g., 3 cherries)
determine that the quantity of matches is equal to or greater than a predetermined threshold (see Low, Figs. 7-8, 0125, 0129, wherein the mathematical threshold is that the cumulative value must meet or exceed the target value);
determine a first award based on the quantity (see Fig. 7-8, 0046); and issuing, by the processor, using the value dispenser, a value based on the first award (see Fig. 7-8, 0046, 0111-0117, wherein the player is provided a first award in accordance with paytable of Fig. 8).
Regarding claim 18, Low discloses the non-transitory computer-readable storage medium of claim 17, wherein the program instructions further cause the processor to determine a second award based on the plurality of game symbols (see Low, Fig. 5-8, 0119, 0123-0131, wherein the second award is second award on a second payline, a bonus, a bonus game).
Regarding claim 20, the non-transitory computer-readable storage medium of claim 17, wherein: the plurality of symbol display areas comprise a first plurality of adjacent symbol reels (see Low, Figs. 5-12, 0126-0127, wherein the target reels are a first plurality of adjacent symbol reels); the plurality of adjacent symbol reels form a plurality of rows (see Low, Figs. 11-12, wherein the accumulator reels are a plurality of adjacent symbol reels that form rows); the plurality of accumulator display areas comprise a first accumulator reel (see Figs. 11-12, wherein the reels 54c is a first accumulator reel);
individual accumulator symbol display areas of the first accumulator reel respectively correspond to individual rows of the plurality of rows (see Low, Figs. 5-8, wherein the paylines across the accumulative reels correspond to individual rows of the plurality of rows as represented by the paylines 52(a-c)); and
determining that the one or more game symbols match the one or more accumulator symbols comprises determining whether the one or more game symbols displayed in the plurality of rows match the one or more accumulator symbols displayed by the individual accumulator symbol display areas of the first accumulator reel respectively corresponding to the individual rows of the plurality of rows (see Low, Figs. 5-11, 0111-0120, 0123-0129, wherein the plurality of rows of the target reels are determined when the one or more symbols of the row on the target reel corresponds to the one or more symbols on the first accumulator reel as shown on line 52a of reel 54b of Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 2008/0045302 A1) in view of Zielinski et al. (US 2014/0018146 A1).
Regarding claims 3, 11, and 19, Low discloses the game system of claim 1, the method of claim 9, and the non-statutory storage medium of claim 17.  Low further disclose wherein the program instructions further cause the processor to: provide a display indicating the quantity of matches and the predetermined threshold (see Low, Figs. 5-8, 0111-0120, 0123-0129, wherein the target reel/value indicates the predetermined mathematical threshold and the cumulative value meter indicates the quantity of matches).  Although, Low stores the quantity of matches in the memory device (see Low, 0046-0047,0113, wherein the cumulative value meter stores the quantity of matches) it is silent as to storing for a predetermined quantity of plays of a game.
Zielinski teach a game system wherein the program instructions a quantity of matches of a designated symbol for a predetermined quantity of plays of a game (see Zielinski, 0032-0033, wherein the designated BONUS symbol is stored in the symbol accumulation area for a designated quantity of four plays of the game).  One would have been motivated to incorporate the teachings of Zielinski’s to use known techniques to yield the predictable result of increasing player involvement, enjoyment and excitement (see Zielinski, 0008).  Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to store the quantity of matches in the memory device for a predetermined quantity of plays of a game.
Regarding claims 4 and 12, the combination of Low and Zielinski teach the game system of claim 3 and the method of claim 11.  Low further discloses wherein the display indicating the quantity of matches displays the one or more game symbols determined to match the one or more accumulator symbols (see Low, Figs. 5-8, 0129, wherein the cumulative value of meter 64 is a display indicating the quantity of matches determined to match the one or more accumulator symbols).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715